NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted June 4, 2014*
                                Decided June 4, 2014

                                        Before

                           RICHARD A. POSNER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 13‐2207

UNITED STATES OF AMERICA,                  Appeal from the United States District
     Plaintiff‐Appellee,                   Court for the Southern District of Illinois.

      v.                                   No. 05‐CR‐30027‐DRH

MITCHELL BROWN,                            David R. Herndon,
    Defendant‐Appellant.                   Chief Judge.



                                      O R D E R



      *
        After examining the briefs and record, we have concluded that the case is
appropriate for summary disposition. Thus, the appeal is submitted on the briefs and
record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2207                                                                         Page 2

       Mitchell Brown appeals from an order denying his motion under 18 U.S.C.
§ 3582(c)(2) for a reduced sentence. Because that statute does not authorize shortening
his sentence, we affirm the district court’s decision.

        Brown pleaded guilty in 2006 to conspiring to distribute heroin and crack cocaine
and to a substantive count of distributing heroin. He was subject to at least 120 months’
imprisonment given the amount of crack, see 21 U.S.C. § 841(b)(1)(A) (2006), and the
district court calculated a guidelines range of 120 to 135 months. (The range would have
been 108 to 135 months if the statutory minimum hadn’t applied.) Concluding that
Brown’s criminal history warranted an above‐guidelines prison term, the court
sentenced him to 175 months. Brown did not appeal.

       Brown had previously filed a § 3582(c)(2) motion in 2008 after the Sentencing
Commission retroactively had lowered the base offense level for most crimes involving
crack. See U.S.S.G. App. C, vol. III 226‐31, 253 (Amendments 706 & 713). The district
court granted that motion and, as Brown requested, cut his prison term to 150 months.
(The new guidelines range was fixed at 120 months because the otherwise applicable
range fell entirely below the statutory minimum. See U.S.S.G. § 5G1.1(b); United States v.
Wren, 706 F.3d 861, 863 (7th Cir. 2013). Brown did not ask for a reduction below 150
months given the court’s earlier decision to impose an above‐guidelines sentence.)

        In the motion now before us, Brown asked the district court to shorten his
sentence to 120 months based on amendments to the sentencing guidelines that again
retroactively lowered the base offense levels for most crack‐related crimes. See U.S.S.G.
App. C, vol. III 391–98, 416–21 (Amendments 750 & 759). But the court lacked authority
to further reduce his sentence. Section 3582(c)(2) would allow a reduction only if
Brown’s imprisonment range had been lowered by the recent amendments. See United
States v. Robinson, 697 F.3d 443, 444 (7th Cir. 2012). Yet that range, as we’ve already
noted, is fixed to the statutory minimum by § 5G1.1(b) and, therefore, was unaffected
by the amendments. See United States v. Johnson, 747 F.3d 915, 917 (7th Cir. 2013); United
States v. Poole, 550 F.3d 676, 678 (7th Cir. 2008).

                                                                              AFFIRMED.